EXHIBIT 10.3






AMENDMENT TO AMENDED AND RESTATED
LOAN AGREEMENT


This Amendment (this “Amendment”), dated as of July 3 and effective July 7,
2017, by and between JPP, LLC and JPP II, LLC, each a Delaware limited liability
company (together “JPP”) and CASCADE INVESTMENT, L.L.C., a Washington limited
liability company (“Cascade”, and together with JPP, the “Initial Lenders”), and
SEARS, ROEBUCK AND CO., SEARS DEVELOPMENT CO., INNOVEL SOLUTIONS, INC.
(“Innovel”), BIG BEAVER OF FLORIDA DEVELOPMENT, LLC (“BBOFD”) and KMART
CORPORATION, collectively as borrower (individually or collectively, as the
context may require, jointly and severally, together with their respective
permitted successors and assigns, “Borrower”), amends that certain Amended
Restated Loan Agreement, dated as of May 22, 2017 (the “Loan Agreement”; all
capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Loan Agreement).
WHEREAS, on May 22, 2017, Lender and Borrower entered into the Loan Agreement;
WHEREAS, Lender and Borrower desire to amend the Loan Agreement.
NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby represent, warrant, covenant and
agree as follows:
Section 1.    Amendment of Loan Documents. Lender and Borrower hereby agree to
amend the terms of the Loan Agreement as follows:
(a)     The last sentence of Section 2.1(b) is hereby deleted in it is entirety
and replaced with the following:
“Borrower and Lender agree that, on July 7, 2017, the amounts reserved with
Lender pursuant to this Section 2.1(b) shall be applied as follows: to the
extent of available funds, an amount equal to the 2017 Loan Principal
Indebtedness shall be applied by Administrative Agent (i) first, to the
repayment of the 2017 Loan Principal Indebtedness (and allocated amongst the
Lenders in accordance with the terms of the Co-Lender Agreement), without the
consent or further action of any Person, (ii) second, to all other amounts then
due and payable under the Loan Documents (including, without limitation, all
out-of-pocket costs and expenses incurred by any Lender (including the
reasonable fees and expenses of legal counsel, all title fees and premiums and
all recording costs) and (iii) finally, after making the payments set forth in
clause (i) and clause (ii) of this Section 2.1(b), all other amounts reserved
with Lender that remain shall be distributed to the Borrower and shall no longer
constitute Collateral for the Indebtedness; provided, however, that if an Event
of Default occurred on or prior to July 7, 2017, then all amounts reserved with
the Lender pursuant to this Section 2.1(b) shall be applied to the Indebtedness
by Lender pursuant to Section 6.3 hereof.”


 
1
 




--------------------------------------------------------------------------------




Section 2.    Miscellaneous.
(a)    All of the terms and conditions of the Loan Agreement are incorporated
herein by reference with the same force and effect as if fully set forth herein.
Except as expressly amended hereby (or waived pursuant to Section 1 above), the
Loan Agreement and each of the other Loan Documents remains in full force and
effect in accordance with its terms.
(b)    Borrower hereby represents and warrants that (i) Borrower has the power
and authority to enter into this Amendment, to perform its obligations under the
Loan Agreement as amended hereby, (ii) Borrower has by proper action duly
authorized the execution and delivery of this Amendment by Borrower and (iii)
this Amendment has been duly executed and delivered by Borrower and constitutes
Borrower’s legal, valid and binding obligations, enforceable in accordance with
its terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.
(c)    This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law.
(d)    Borrower hereby (1) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Agreement and each of the other
Loan Documents, (2) acknowledges and agrees that such obligations remain in full
force and effect, binding on and enforceable against it in accordance with the
terms, covenants and conditions of the Loan Agreement as amended hereby and the
other Loan Documents, in each case, without impairment, and (3) represents,
warrants and covenants that it is not in default under the Loan Agreement or any
of the other Loan Documents beyond any applicable notice and cure periods, and
there are no defenses, offsets or counterclaims against the Indebtedness.
(e)    Sears Holdings Corporation hereby (1) unconditionally approves and
consents to the execution by Borrower of this Amendment and the modifications to
the Loan Documents effected thereby, (2) unconditionally ratifies, confirms,
renews and reaffirms all of its obligations under the Guaranty and the
Environmental Indemnity (collectively, the “Guarantor Documents”),
(3) acknowledges and agrees that its obligations under the Guarantor Documents
remain in full force and effect, and shall continue to remain in full force
during each Extension Term, binding on and enforceable against it in accordance
with the terms, covenants and conditions of such documents without impairment
and reaffirms such obligations under the Guarantor Documents to guaranty the
obligations of Borrower under the Loan Agreement and other Loan Documents, and
(4)  represents, warrants and covenants that (i) it is not in default under the
Guaranty beyond any applicable notice and cure periods, (ii) there are no
defenses, offsets or counterclaims against its obligations under the Guaranty
and (iii) it has the power and authority to enter into this Amendment and has by
proper action duly authorized its execution and delivery of this Amendment.
(f)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Copies of originals,
including copies delivered by


 
2
 




--------------------------------------------------------------------------------




facsimile, pdf or other electronic means, shall have the same import and effect
as original counterparts and shall be valid, enforceable and binding for the
purposes of this Amendment.


[Signatures appear on following page]


 
3
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.
 
LENDER:


JPP, LLC, 
a Delaware limited liability company 

   
By: /s/ Edward S. Lampert
         Name: Edward S. Lampert
Title: Authorized Signatory




JPP II, LLC, 
a Delaware limited liability company 

   
By: /s/ Edward S. Lampert
         Name: Edward S. Lampert
Title: Authorized Signatory


 




CASCADE INVESTMENT, L.L.C., 
a Washington limited liability company 

   
By: /s/ Michael Larson
         Name: Michael Larson
Title: Business Manager















Amendment to Loan Documents
 
 




--------------------------------------------------------------------------------





BORROWER:
Sears, Roebuck and Co., a New York corporation
By:    /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title:    Chief Financial Officer




Sears Development Co., a Delaware corporation
By:    /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title:    Vice President




Innovel Solutions, Inc., a Delaware corporation
By:    /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title:    Vice President




Big Beaver of Florida Development, LLC, a Florida limited liability company
By:    /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title:    Vice President




Kmart Corporation, a Michigan corporation
By:    /s/ Robert A. Riecker
Name:    Robert A. Riecker
Title:    Controller and Head of Capital Market Activities








Amendment to Loan Documents
 
 




--------------------------------------------------------------------------------




Solely with respect to Section 3(e) hereof:
GUARANTOR:


Sears Holdings Corporation, a Delaware corporation
 


By: /s/ Robert A. Riecker
Name: Robert A. Riecker
Title: Chief Financial Officer


Amendment to Loan Documents
 
 


